380 S.C. 218 (2008)
670 S.E.2d 370
In the Matter of W. James HOFFMEYER, Petitioner.
Supreme Court of South Carolina.
December 5, 2008.

ORDER
On January 22, 2008, the Court definitely suspended respondent from the practice of law for nine (9) months. In the Matter of Hoffmeyer, 376 S.C. 221, 656 S.E.2d 376 (2008). Petitioner filed a Petition for Reinstatement which was referred to the Committee on Character and Fitness (CCF) pursuant to Rule 33(d), RLDE, Rule 413, SCACR. After a hearing, the CCF filed a Report and Recommendation recommending the Court grant the Petition for Reinstatement. Neither petitioner nor the Office of Disciplinary Counsel (ODC) filed any exceptions to the CCF's Report and Recommendation.
The Court grants the Petition for Reinstatement. Petitioner is hereby reinstated to the practice of law.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
/s/ John H. Waller, Jr., J.
/s/ Costa M. Pleicones, J.
/s/ Donald W. Beatty, J.
/s/ John W. Kittredge, J.
*219